Response to Petition fob Rehearing by
Judge Nunn.
We held in the opinion that sulb section 11 of section 4426a, by implication, repealed section 4437 of the Ken-, tucky Statutes. Upon ¿'reconsideration of tbe matter, however, we have come to conclusion that both sections may stand, and we now so hold; but this does not reverse the case. As the deed to the sehoolhouse site which had been nsed by tbe district for about sixty years, was made before either of the sections of the Statutes referred to was enacted, section 4437 had no effect upon the matter, except to make it the duty of the trustees and county superintendent to secure the fee simple title to the site for the school district, which they are now directed to do by condemnation proceedings, if they cannot agree upon the price with the owners thereof. As the County Board of Education now stands in the same position as did the trustees, this duty devolves upon it and the superintendent.
The opinion is modified to this extent.